Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 27 February 2020. In view of this communication, claims 1-10 are now pending in this application.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an
application for patent filed in the United States may be entitled to claim priority to an application filed in
a foreign country. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “an interior (I) or an exterior (A) of the stator”. It is not clear what where the boundaries of these limitations would lie. Clarification is requested. To further prosecution, 
 examiner is interpreting the “interior” limitation to mean any space in a top view that is not touching the inside of the stator but is within the internal diameter of the stator and the “exterior” limitation to mean any space in a top view that is not touching the outside of the stator but is outside the external diameter of the stator.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4,6,10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dang (US 20180097417A1).
Regarding Claim 1,  Dang discloses a stator (Fig 2, 200, 205) for an electrical machine [Abstract], comprising 
- a plurality of pins (Fig 1B, 343A, 343B) which are arranged on at least two concentric circles (Fig 5, C1, C3); and 
- an interface (Fig 1B, 340) with at least one contact face (Fig 1B, 340I), which is connected to two electrically conductive legs (Fig 1B, 341A, 342A, 341B, 342B)[Para 0019] and is supported by the legs, wherein the legs are connected to at least one pin (Fig 1B, 343B, 343A) on different concentric circles (Fig 5, C1, C3)  .

    PNG
    media_image1.png
    556
    570
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    456
    543
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    468
    563
    media_image3.png
    Greyscale

Regarding Claim 4, Dang discloses the stator (Fig 2 above, 200, 205) according claim 1. Dang further discloses at least one leg (Fig 1B above, 341A, 342A) is connected at an end remote from the interface (Fig 1B, 340) to at least two pins (Fig 1B, 343A, 343A2).
Regarding Claim 6, Dang discloses the stator according to claim 1. Dang further discloses the contact face (Fig 1B above, 340I), has a recess (Fig 1B, R) for a contact pin or contact screw.
Regarding Claim 10, Dang discloses a vehicle [Para 0002, 0019] with an electrical machine [Abstract] with a stator according to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dang in view of Blissenbach et. al(US 20110012471 A1).
Regarding Claim 2 , Dang discloses the stator according to claim 1. Dang further discloses at least one leg (Fig 1B above, 341A, 342A) between the pin (Fig 1B, 343A) and the contact face (Fig 1B, 340I). Dang does not disclose the leg has a twist.
Blissenbach discloses the leg (Blissenbach, Fig 8, L) has a twist (Fig 8, 818).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Dang with the leg having a twist as taught by Blissenbach in order to appropriately position the end of the leg relative to the other end.

    PNG
    media_image4.png
    418
    645
    media_image4.png
    Greyscale

Regarding Claim 3 , Dang in view of Blissenbach discloses the stator according to claim 2. Dang in view of Blissenbach further discloses the twist (Fig 8 above, 818) is provided both axially (Fig 8, AA) and radially (Fig 8, R) to the stator (Blissenbach, Fig 2, 42). (The twist has both a radial and axial component to it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Dang in view of Blissenbach with the leg having a radial and axial twist as further taught by Dang in view of Blissenbach in order to appropriately position the end of the leg relative to the other end.
Regarding Claim 5 , Dang discloses the stator according to claim 4. Dang further discloses the leg (Fig 1B above, 341B, 342B) is bent at the end remote from the interface (Fig 1B, 340) at an angle of from 80 to 100, in particular at right angles. (Fig 1B shows a right angle).
 Dang does not disclose the twist in the leg.
Blissenbach discloses the twist (Blissenbach, Fig 8 above, 818) in the leg (Blissenbach, Fig 8, L). 
.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dang in view of Borchers et. al(DE 19801596 A1), hereinafter referred to as Borchers.
Regarding Claim 7, Dang discloses the stator according claim 1, along with the two legs (Fig 1B above, 341A, 342A, 341B, 342B) each bent substantially relative to one another and the contact face (Fig 1B, 340I) is situated in between.
Dang does not disclose the two legs bent substantially by 90 degrees relative to one another.
Borchers discloses the two legs (Fig 2 below, 2, 2R) bent substantially by 90 degrees relative to one another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Dang along with the two legs with the contact face in between with the angle between the two legs substantially equal to 90 degrees in order appropriately position the end of the leg relative to the other end. 

    PNG
    media_image5.png
    617
    637
    media_image5.png
    Greyscale

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dang in view of Dang (US 20180097416 A1), hereinafter referred to as Dang2.
Regarding Claim 8, Dang discloses the stator according to claim 1. Dang does not explicitly disclose the legs do not protrude into an interior (I) or an exterior (A) of the stator.
	Dang2 discloses legs (Dang2, Fig 4B, L) do not protrude into an interior (I) or an exterior (A) of the stator (Fig 4B, S).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Dang with the legs not protruding into the interior or exterior of the stator in order to keep the legs from interfering with other parts of the electric machine.

    PNG
    media_image6.png
    517
    696
    media_image6.png
    Greyscale

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dang in view of Cominetti et al.  (EP 2437378 A1), hereinafter referred to as Cominetti.
Regarding Claim 9, Dang discloses the stator according to claim 1. Dang does not disclose a conductor connects selected pins below the interface. 
Cominetti discloses a conductor (Cominetti, Fig 11 below, 21) connects selected pins (Cominetti, Fig 11, P1, P2) [Para 0024] below the interface (Cominetti, Fig 15 below, I)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Dang with the conductor connecting the selected pins in order to ensure the interface is easily accessible without any interference from the conductors.


    PNG
    media_image7.png
    718
    594
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    746
    599
    media_image8.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832         


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832